DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the first adjacent portion of the first directional strand being closer to the first end of the rope than the second directional strand, and the second adjacent portion of the second directional strand being closer to the second end of the rope than the first adjacent portion of the first directional strand must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities:
In paragraph 16, Detail 32 is referred to as an identifier and a directional strand.  
In paragraph 19, the phrase rope structure 60 is incorrect.
Appropriate correction is required.
Claim Objections
Claims 18-20 are objected to because of the following informalities:  
Claim 18 is duplicative of Claim 2.
Claim 19 is duplicative of Claim 4.
Claim 20 is duplicative of Claim 5.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 14 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Specifically, the phrases the first type of additional strand and the second type of additional strand lack proper antecedent basis.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 2, 5, 7-15, 18, and 20 is/are rejected, to the degree definite, under 35 U.S.C. 102(a)(1) as being anticipated by Devero et al (20150128553).
Devero teaches a rope structure defining first and second ends (Figure 1), the rope structure comprising: 
a first directional strand (Figure 5, Detail 4R-3L) defining a first characteristic (distinct location in rope structure); 
a second directional strand (Figure 5, Detail 3R-4L) defining a second characteristic (distinct location in rope structure), where the second directional strand is distinguishable from the first directional strand based on the first and second characteristics (one can detect that the two strands are in different locations in the rope structure); 
at least one additional strand (Figure 5, Detail 3R-4L) that is distinguishable from the first and second directional strands based on the first and second characteristics (distinct location in rope structure); wherein 
the first and second directional strands are supported to define at least one intermediate section of the rope structure (center of Figure 1); and 
a first adjacent portion defined by the first directional strand (left center of Figure 1) and a second adjacent portion defined by the second directional strand (right center of Figure 1) are arranged within each intermediate section of the rope structure such that the first adjacent portion of the first directional strand is closer to the first end of the rope than the second adjacent portion of the second directional strand, and the second adjacent portion of the second directional strand is closer to the second end of the rope than the first adjacent portion of the first directional strand.
In regards to Claims 2 and 18, Devero teaches the first and second characteristics are visually distinguishable (one can detect that the two strands are in different locations in the rope structure).
In regards to Claims 5 and 20, Devero teaches the first and second characteristics are detectable (one can detect that the two strands are in different locations in the rope structure).
In regards to Claim 7, Devero teaches the first and second characteristics are detected by at least one of a camera, RFID sensor, and magnetic sensor (the characteristics are capable of being detected by a camera).
In regards to Claim 8, Devero teaches the first and second characteristics are detected using image processing data (the characteristics are capable of being detected by image processing data).
In regards to Claim 9, Devero teaches a plurality of pairs of first and second directional strands (Figure 5, Details 4R-3L and 5R-2L, 3R-4L and 2R-5L).
In regards to Claim 10, Devero teaches the at least one additional strand comprises a plurality of additional strands (Figure 5, Detail 3R-4L and 2R-5L).
In regards to Claim 11, Devero teaches the at least one additional strand provides at least one functional characteristic to the rope structure (provides structure).
In regards to Claim 12, Devero teaches the at least one additional strand provides a plurality of functional characteristics to the rope structure (provides structure and weight).
In regards to Claim 13, Devero teaches the at least one additional strand comprises at least first and second types of additional strands (shown as pairs in Figure 5, the types of strands would be different due to their location).
In regards to Claim 14, Devero teaches the first type of additional strand provides a first functional characteristic to the rope structure; and the second type of additional strand provides a second functional characteristic to the rope structure (the first type provides structure, the second type provides weight).
In regards to Claim 15, Devero teaches the at least one additional strand comprises a plurality of the first type of additional strand; and a plurality of the second type of additional strand (Figure 5, Detail 3R-4L and 2R-5L).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Devero et al in view of Pittman et al (8453590).
Devero teaches a rope structure defining first and second ends (Figure 1), the rope structure comprising: 
a first directional strand (Figure 5, Detail 4R-3L) defining a first characteristic (distinct location in rope structure); 
a second directional strand (Figure 5, Detail 3R-4L) defining a second characteristic (distinct location in rope structure), where the second directional strand is distinguishable from the first directional strand based on the first and second characteristics (one can detect that the two strands are in different locations in the rope structure); 
at least one additional strand (Figure 5, Detail 3R-4L) that is distinguishable from the first and second directional strands based on the first and second characteristics (distinct location in rope structure); wherein 
the first and second directional strands are supported to define at least one intermediate section of the rope structure (center of Figure 1); and 
a first adjacent portion defined by the first directional strand (left center of Figure 1) and a second adjacent portion defined by the second directional strand (right center of Figure 1) are arranged within each intermediate section of the rope structure such that the first adjacent portion of the first directional strand is closer to the first end of the rope than the second adjacent portion of the second directional strand, and the second adjacent portion of the second directional strand is closer to the second end of the rope than the first adjacent portion of the first directional strand.
	While Devero essentially teaches the invention as detailed, including its use in mooring operations, it fails to specifically teach vessel hardware supported by the vessel and predetermined location hardware supported at the predetermined location.  Pittman, however, teaches that such hardware during mooring is well known (Figure 1).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the rope of Devero with a vessel and predetermined location, both with hardware, so as to adequately moor the vessel.  The rope of Devero has numerous uses, and the ordinarily skilled artisan would be more than capable of determining how to use the rope, including with mooring as taught by Pittman.
	With regards to the operation of the mooring system, this is considered intended use.  The mooring system of the combination is capable of being used in either of the first configuration or second configuration.
Allowable Subject Matter
Claim 17 is allowed.
Claims 3, 4, and 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claim 17 is found to be allowable because the prior art of record neither teaches nor reasonably suggests the recitations found therein, including the specific method steps of identifying strands and distinguishing as claimed, to identify the first and second ends of the rope.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See of Record.
Specifically, at least Caliri et al (10604892) Figure 3A, Worswick et al (20180119341) Figure 1, Hilgendorff (20170356131) Figures 2-8, and Benzel et al (5745628) Figure 2 each teaches a method similar to those as claimed to mark ropes, but does not address individual strands to differentiate them as claimed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shaun R Hurley whose telephone number is (571)272-4986. The examiner can normally be reached Monday thru Friday, 8:00am - 3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton T Ostrup can be reached on (571) 272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAUN R HURLEY/Primary Examiner, Art Unit 3732